Citation Nr: 1439071	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to March 23, 2004, for the grant of service connection for coronary artery disease (CAD).  

3.  Entitlement to an initial rating in excess of 10 percent for CAD for the period prior to March 10, 2010.  

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2009, May 2011, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

As relevant to the Veteran's claim for a higher initial rating for his CAD, the Board notes that the May 2011 rating decision awarded service connection for such disease and assigned an initial 10 percent rating, effective March 23, 2004, and a 100 percent rating, effective September 1, 2010.  During the pendency of the appeal, a March 2013 Decision Review Officer decision awarded the 100 percent rating effective March 10, 2010.  Therefore, as the Veteran is receiving the maximum schedular evaluation for such disability as of March 10, 2010, the Board has characterized the issue as shown on the title page of this decision.

The Board also notes that, in April 2013, the Board received the Veteran's attorney's most recent request under the Freedom of Information Act (FOIA) for a complete copy of the Veteran's record that had not been previously provided.  Thereafter, in November 2013, a complete copy of the Veteran's paper and virtual claims files were forwarded to the Veteran's attorney in compliance with such request. 

The Board further observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from August 2011 and February 2013, which were considered by the agency of original jurisdiction (AOJ) in the most recent adjudication of the Veteran's claims in March 2013, and a March 2013 supplemental statement of the case addressing his claim for service connection for a sleep disorder, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to higher initial ratings for CAD and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidentiary record does not contain any competent lay or medical evidence showing the Veteran has been diagnosed with a sleep disorder, including sleep apnea, at any time prior to the filing of the claim or during the pendency of the claim.

2.  VA received the Veteran's initial claim for service connection for a heart condition, claimed as secondary to herbicide exposure, on October 1, 2010, after the August 31, 2010 effective date of the liberalizing law that added ischemic heart disease, including coronary artery disease, as a disease presumptively related to in-service exposure to herbicides. 

3.  The Veteran was not denied compensation for coronary artery disease or any other heart disorder between September 25, 1985, and May 3, 1989.

4.  The Veteran did not submit a claim for service connection for a heart condition, including coronary artery disease, between May 3, 1989, and August 31, 2010, or at any other time prior to October 1, 2010.  

5.  In a rating decision issued in May 2011, the AOJ granted presumptive service connection for CAD as related to herbicide exposure, effective March 23, 2004, the date VA received the Veteran's claim to reopen a previously denied claim of service connection for PTSD.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, including sleep apnea, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for an effective date prior to March 23, 2004, for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

With respect to the service connection claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA, as the AOJ provided pre-adjudication VCAA notice by a letter dated in March 2008, which advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information. The March 2008 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Regarding the earlier effective date claim on appeal, the Board notes that this claim arises from the Veteran's disagreement with the initial effective date assigned following the grant of service connection for CAD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA treatment, and Social Security Administration records, which have been considered by the AOJ.  The Board observes that VA treatment records, as well as the Veteran's attorney's statements in the July 2011 notice of disagreement, appear to suggest that the Veteran had received private treatment for his CAD in the 1990's and such records are not contained in the paper or virtual claims files.  As such, in  November 2012 letter, the AOJ requested that the Veteran either submit such records or complete an authorization form so as to allow VA to obtain such records.  However, to date, no response from the Veteran or his attorney has been received.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

Indeed, with respect to the earlier effective date claim, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim, and as his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the record. There is no outstanding information or evidence that would help substantiate the Veteran's claim. VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004).

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a sleep disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent lay or medical evidence of record showing that the Veteran has been diagnosed with a sleep disorder, including sleep apnea, at any time prior to or during the pendency of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a VA examination and/or opinion addressing the etiology of such alleged disorder are not necessary to decide the claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Service Connection Claim

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a sleep disorder, as directly related to service or, in the alternative, as secondary to service-connected PTSD.  He has asserted that he snores loudly, his sleep is not restful, and he sometimes wakes up gasping for air.  He has also asserted that his sleep disorder may be sleep apnea, but that he has never been treated for this condition.  See Veteran statement dated December 2007.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to a sleep disorder.  In fact, the Veteran denied having frequent trouble sleeping or being a sleep walker at examinations conducted at entry and separation from service.  See Reports of Medical Examination dated August 1965 and October 1967.  

The post-service treatment records show that, in conjunction with treatment for PTSD, the Veteran has reported having nightmares about the events that occurred in Vietnam, as well as a "fair" sleeping pattern manifested by six to seven hours of sleep a night.  See VA treatment records dated from January 2003 to October 2004.  Despite the Veteran's complaints about his sleeping impairment, the post-service treatment records do not contain a diagnosis of a sleep disorder separate and distinct from his PTSD, including sleep apnea.  See VA treatment records dated from January 2003 to February 2013.  In fact, the most recent treatment records fail to demonstrate any complaints referable to the Veteran's sleep.  Specifically, a July 2011 VA treatment record reflects that he could breathe comfortably when sleeping.
Additionally, VA treatment record dated in February 2012, September 2012, and February 2013 reflects that the Veteran sleeps fine.

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In this case, there is no competent lay or medical evidence showing a current diagnosis of a sleep disorder that has been manifested at any point prior to, or during, the pendency of this claim.  Indeed, as noted, the objective medical evidence of record does not contain any evidence showing that the Veteran's complaints of nightmares or difficulty sleeping have been attributed to an underlying, identifiable sleep disorder, such as sleep apnea.  In this context, the Board notes that symptoms, alone, without a diagnosed or identifiable underlying malady or condition, do not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, while the Veteran is competent to report the presence, nature, and severity of his symptoms, such as nightmares and difficulty sleeping, as a lay person, he is not competent to offer a diagnosis of a sleep disorder, such as sleep apnea, as he does not possess the requisite specialized medical knowledge.  In this regard, a diagnosis of a sleep disorder, including sleep apnea, requires the administration and interpretation of sleep studies.  Therefore, as the presence and diagnosis of a sleep disorder is a complex medical question, the Veteran is not competent to offer a diagnosis of a sleep disorder, including sleep apnea.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, because the evidentiary record does not contain any competent lay or medical evidence of a sleep disorder, including sleep apnea, the Board finds that the Veteran does not have a current diagnosis of a sleep disorder prior to or during the pendency of the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, service connection for such disorder is not warranted.

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for a sleep disorder, including sleep apnea, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

Earlier Effective Date Claim

Review of the record shows that the AOJ granted presumptive service connection for CAD based on exposure to herbicides during the Veteran's acknowledged service in Vietnam, pursuant to the Nehmer cases (which are discussed below).  The AOJ assigned an effective date of March 23, 2004 - the date VA received the Veteran's claim to reopen a previously denied claim for service connection for PTSD.  The AOJ noted that, in adjudicating the PTSD claim, treatment records from the Des Moines VA Medical Center showed a diagnosis of, and treatment for, CAD at a compensable level and that VA guidelines provide that medical evidence received during a pending claim may be accepted as an intent to pursue additional benefits as part of that claim.  See April 2011 rating decision.  

The Veteran contends that an effective date prior to March 23, 2004, is warranted for the award of service connection for CAD, on the basis that he received treatment for his heart condition prior to March 2004.  See attorney statement dated July 2011.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect. 38 C.F.R. 
§ 3.114(a)(1). If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or the Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law. 38 C.F.R. § 3.114(a)(2), (3) . These rules do not apply in the Veteran's case as he has already been assigned an effective date prior to the date of the liberalizing law at issue. 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose. 38 C.F.R. 
§ 3.816(c)(1)-(2).  

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2). Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id. 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  If there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. 
§ 3.816(c)(3) & (4).

In the instant case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease. Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to March 23, 2004, for the award of service connection for CAD.

In this regard, the Veteran was not denied compensation for CAD (or any other heart disorder, including ischemic heart disease) between September 25, 1985, and May 3, 1989.  Likewise, the Veteran did not submit a claim for service connection for a heart condition, including CAD, between May 3, 1989, and August 31, 2010.  Rather, the record reflects that, on March 3, 1988, VA received the Veteran's original claim for service connection for PTSD, a skin condition due to Agent Orange exposure, and a right eye condition.  In November 1988, a rating decision denied service connection for all three claimed conditions.  The Veteran subsequently appealed the denial of service connection for the PTSD and a skin condition due to Agent Orange exposure.  In April 1990, the Board denied service connection for a psychiatric disorder, including PTSD, and remanded the issue of entitlement to service connection for a skin disorder.  In the interim, a March 1994 rating decision denied service connection for a skin condition diagnosed as folliculitis due to Agent Orange.  Thereafter, in January 1996, the Board denied service connection for a skin disorder claimed as a residual of Agent Orange exposure in Vietnam.  Upon a review of such decisional documents, none of them may be construed as to have been a denial of service connection for any heart condition.

Thereafter, on March 23, 2004, the Veteran submitted an application to reopen his claim of entitlement to service connection for PTSD and, in May 2004, as part of the development for such claim, the RO obtained VA treatment records showing a diagnosis of CAD, which appears to have existed since the mid-1990's per the Veteran's medical history.

In this regard, the Board has considered the Veteran's argument that an earlier effective date is warranted because he received treatment for a heart condition prior to March 2004.  While this may be true, the evidentiary record does not reflect that the Veteran submitted a formal or informal communication indicating an intent to apply for VA benefits for a heart condition prior to October 1, 2010, when VA received the Veteran's claim of entitlement to service connection for a heart disability.  Indeed, review of the record does not reveal any written communication received from the Veteran or his representative prior to October 1, 2010 that evidences an intent to apply for VA benefits for a heart condition.  See 38 C.F.R. 
§ 3.155(a); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Without any such claim, the Board is unable to find a legal basis for assigning an earlier effective date for the award of service connection for CAD.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (while the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised).  

Therefore, for the foregoing reasons, the Board finds there is no legal basis upon which to assign an effective date prior to March 23, 2004, for the grant of service connection for CAD.  Accordingly, the preponderance of the evidence is against the Veteran's earlier effective date claim.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.  

An effective date prior to March 23, 2004, for the grant of service connection for CAD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's coronary artery disease (CAD) is evaluated as 10 percent disabling as of March 23, 2004, and a 100 percent disabling as of March 10, 2010, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  He argues that his CAD warrants an initial rating higher than 10 percent prior to March 10, 2010.  

Review of the record reveals that the AOJ assigned the initial 10 percent rating based upon findings in the VA treatment records, particularly evidence showing that his CAD has been treated with continuous medication.  The AOJ noted that the treatment records did not show findings of cardiac hypertrophy, dilation, left ventricular ejection fraction, MET tests, or congestive heart failure.  In this regard, however, the Board notes that, to date, the Veteran has not been afforded a VA examination to evaluate the severity of his service-connected CAD.  While a contemporaneous examination would not assist in the adjudication of his initial rating claim as such disability has been evaluated as 100 percent disabling since March 2010, the Board finds that a remand is necessary in order to obtain a retrospective opinion as to the severity of the Veteran's CAD for the period from March 23, 2004, to March 10, 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Board further finds that the Veteran should also be afforded a contemporaneous VA examination so as to determine the current nature and severity of his service-connected PTSD.  The Board notes that the Veteran's PTSD was last examined by VA in September 2010.  Since such time, the Veteran, through his attorney, has asserted that his social functioning has declined since the last examination was conducted.  He has specifically asserted that he does not care for social events, especially if a number of people are present, and that he does not have any friends.  See July 2013 Attorney statement.  These statements are in direct contrast to the findings of the September 2010 VA examination that the Veteran had good friends at work and enjoyed watching baseball and doing karaoke with his family.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, as relevant to both claims remaining on appeal, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his CAD and PTSD.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his CAD and PTSD.  Thereafter, obtain all identified records in accordance with VA regulations.

2.  After obtaining any outstanding treatment records, forward the record to an appropriate VA examiner to ascertain the nature and severity of the Veteran's CAD for the time period from March 23, 2004, to March 10, 2010.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  

Following a review of the record, the examiner should offer an opinion as to the severity of the Veteran's CAD for the time period from March 23, 2004, to March 10, 2010.  Specifically, the examiner, to the best of his or her ability, should identify whether the following symptoms were present during such time period and, if so, the approximate date they arose:

(A)  CAD with chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

(B)  CAD with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

(C)  CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

(D)  CAD with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.

The examiner should also comment on the functional impairment caused solely by CAD during the period from March 23, 2004, to March 10, 2010.   

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining any outstanding VA treatment records, the Veteran should also be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's PTSD.  The examiner should also comment on the functional impairment caused solely by PTSD.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


